PER CURIAM.
Appellant brought suit in the court below December 3, 1936, against Fenton W. Booth and fifteen other defendants to recover damages charged to have been caused by a conspiracy to defame him. The charges were the aftermath of disbarment proceedings against appellant in the courts in the District of Columbia. Among the defendants were Judges Wheat and Adkins of the United States District Court, whose separate demurrer (motion to strike) was filed December 30, 1936, and sustained February 26, 1937. Appellant, electing to stand, brought the case to this court on appeal, and we sustained the ruling of the lower court. Fletcher v. Wheat, 69 App.D.C. 259, 100 F.2d 432.
The other defendants filed a joint demurrer December 29, 1936, and no further proceedings were taken on it until June 1939, when appellant filed his opposition. The demurrer was sustained by an order of November 21, 1939, and appellant, again electing not to amend, brought this second appeal.
This demurrer was on the ground that all of the things complained against defendants were done in their official capacities and in the discharge of their official duties. The defendants Booth, Whaley, Graham, and Littleton were judges of the United States Court of Claims. The defendant Hart was chief clerk of the Court of Claims. The defendants Covington and Miller were members of a committee to report to the Court of Claims, pursuant to appointment by the court, any testimony or answer that appellant might see fit to present responsive to the rule to show cause issued to him by the court. The defendants Laws, Craighill, and Myers were members of a committee appointed by the Supreme Court of the District of Columbia to report to the court concerning the conduct of attorneys admitted to practice, etc. The defendant Coflin was an assistant clerk of the Supreme Court of the District of Columbia.
The liability of these defendants is urged now on precisely the same grounds as in the Wheat-Adkins case (except as their activities differed in relation to their respective duties), and the contention is sufficiently answered by what we said in that case. It is enough for present purposes to repeat that the declaration shows on its face that all the acts charged to have been done by the various named defendants were proper and normal acts regularly performed by judges, clerks, and lawyers in disbarment proceedings.
We, therefore, affirm the order of the court below on the authority of Fletcher v. Wheat, supra.
Affirmed.